Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present application is 11/23/2016.
This action is in response to amendments and/or remarks filed on 10/28/2020. In the current amendments, claims 1, 18 and 35 have been amended, and claims 2, 19 and 36 have been cancelled. Claims 1, 3-18, 20-35 and 37-51 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/27/2021, 11/18/2020, 09/09/2020 and 05/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered. 

Claim Objections
Claims 18 and 35 are objected to because of the following informalities: “classifying with the machine-learning classifier” should read “classifying, with the machine-learning classifier”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-11, 14-15, 17-18, 20-23, 26-28, 31-32, 34-35, 37-40, 43-45, 48-49, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 8954358 B1) in view of Contractor et al. (US 20170193393 A1).

Regarding claim 1, 
Zhang teaches 
A method of classifying, with a machine-learning classifier, at least one unlabeled content item, the method comprising: 
… a knowledge representation, encoded as a non-transitory computer-readable data structure, based on contents of an object of interest, the knowledge representation comprising at least one concept and/or relationship between two or more concepts (figs 1-2 “videos”; Zhang col. 6 line 53 – col. 7 line 9 “The various categories of the category set 205 have some relationship with one or more other categories in the set, such that the set can be represented as a category graph, each node of the graph being a category, and edges between the nodes representing some relationship between the categories represented by the nodes connected by the edge. In one embodiment, the category set 205 is more specifically a taxonomy in which the categories of the graph are arranged hierarchically as a taxonomy tree, with categories being more general parents and/or more specialized children of other categories” teaches a graph (i.e. form of knowledge representation) with nodes and edges.; [col 6 ln 53 – col 9 ln 51] “referring to the example categories above, “Sports” could be a top-level parent category with child categories “Tennis” and “Gymnastics,” and “Arts & Entertainment” could be another top-level category with child categories “Movies” and “TV & Video.” The child categories may in turn have their own child categories. … A video can be said to represent a category if the video contains some semantically understandable representation of the category within the video content itself. For example, a video represents a category “Tennis” if (for instance) there are scenes of a tennis match within the visual content of the video. … the co-watch relationship may be the number (e.g. a count) of times the two videos were co-watched by all users, a subset of users, or one user, or the time between co-watching the two videos. The co-watch relationship may also be the frequency of co-watch (e.g. the total number of co-watch events in a time period divided by the time period). The combiner then labels the videos 246 based on their associations with the clusters.”; “videos” reads on “object of interest”. In addition, catalog relationship representations (e.g., parents and children) and/or “semantically understandable representation of the category” (e.g., tennis match) and/or “co-watch relationship” based on different measures may read on “at least one concept” since they have conceptual relationships among video objects and/or conceptual representations of video objects.);

receiving training data, the training data comprising a first set of one or more labeled content items having a label that classifies each content item into one or more categories, said label being different from the at least one concept in the … knowledge representation (Zhang col. 2 lines 15-19 “The training set comprises a first subset of videos, each of which has been previously authoritatively labeled (e.g., by a human expert) as representing one or more of the categories” teaches training data that have been labeled into categories.; see also [col 6 ln 53 – col 9 ln 51] as cited above; catalog relationship representations (e.g., parents and children) and/or “semantically understandable representation of the category” (e.g., tennis match) and/or “co-watch relationship” based on different measures may read on “at least one concept”, and the labels for representing categories in the category graph (i.e. knowledge representation) are different from the “at least one concept.”);

training the machine-learning classifier with at least one feature of the labeled content item based on one or more attributes derived from the knowledge representation, said one or more attributes excluding said label (see also [col 6 ln 53 – col 9 ln 51] as cited above; [figs 2-5] “text features” and “Audiovisual features”; [col 14 ln 59 – col 18, ln 59] “For each category of the category set 205, appropriate features are then extracted 310 from the media items of each of the combined sets that represent the category, and an initial classifier 241 is trained 315 based on those features.”; Zhang Col. 7 lines 34-36 “The content items, along with their labels, are then used to train classifiers for the various categories with which the content items are associated” teaches classifiers are trained based on the labeled content items and appropriate features (i.e. attributes from knowledge representation); “appropriate features” and/or catalog relationship representations (e.g., parents and children) and/or “semantically understandable representation of the category” (e.g., tennis match) and/or “co-watch relationship” based on different measures may read on “one or more attributes derived from the knowledge representation”, and the one or more attributes do not include the labels which are for representing categories in the category graph (i.e. knowledge representation).); and 

classifying, with the machine-learning classifier, the at least one unlabeled content item into the one or more categories using at least one feature of the unlabeled content item based on the one or more attributes derived from the knowledge representation (Zhang col. 2 line 65 – col. 3 line 1 “Once the classifier parameters have been learned as part of the training of the unified classifiers, the unified classifiers can then be applied to an arbitrary video, each unified classifier producing as its output a score for each of the categories” teaches the classifier can be applied to an arbitrary (i.e. unlabeled) video).

Zhang does not teach
synthesizing a knowledge representation;
the synthesized knowledge representation.
(Note: Hereinafter, if a limitation has one or more underlines, the one or more underlined claim languages indicate that they have not been taught yet, while the one or more non-underlined claim languages indicate that they have been taught already.)

Contractor teaches 
synthesizing a knowledge representation; the synthesized knowledge representation (Contractor Paragraph [0003] “techniques for automated knowledge graph creation are provided. An exemplary computer-implemented method can include steps of 

Zhang and Contractor are analogous in the art of representing information in knowledge graphs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang in view of Contractor in order to generate the initial knowledge representation. The benefit is that the knowledge representation can be initialized if it is not known at the input of the system.

Regarding claim 3, 
Zhang in view of Contractor teaches the limitations in claim 1 above. 
Zhang further teaches 
wherein the synthesizing further comprises generating the at least one concept and/or relationship between two or more concepts, wherein the concepts and/or relationships are not recited in the object of interest (Zhang col. 9 lines 6-10 “The seed set 510 and the unlabeled videos 246 are then passed into the clustering sequence 515. The clustering sequence 515 sorts the unlabeled videos by clustering them around the seed clusters based on co-watch relationships. In general, any two co-watched videos will be connected” teaches that unlabeled videos which are videos without pre labeled categories can be synthesized in the graph without being recited in the object of interest (i.e. video)).

Regarding claim 4, 
Zhang in view of Contractor teaches the limitations in claim 1 above.
 Zhang further teaches wherein the knowledge representation includes weights associated with the at least one concept (Zhang Col. 9 lines 1-4 “the nodes and edges are given weights based on the co-watch relationship between the two videos represented by the .

Regarding claim 5, 
Zhang in view of Contractor teaches the limitations in claim 1 above. 
Zhang further teaches 
wherein the at least one feature of the one unlabeled content item is based on an intersection of the one or more attributes derived from the knowledge representation (Zhang col. 2 lines 1-3 “The training of a unified classifier takes into account inter-category relationships, which enhances training accuracy” and col. 7 lines 13-21 “A video can be said to represent a category if the video contains some semantically understandable representation of the category within the video content itself. For example, a video represents a category “Tennis” if (for instance) there are scenes of a tennis match within the visual content of the video. A video can represent many different categories (e.g., both “Sports” and “News”)” and col 7 ln 10 – col 9 ln 51 “The seed set 510 and the unlabeled videos 246 are then passed into the clustering sequence 515. The clustering sequence 515 sorts the unlabeled videos by clustering them around the seed clusters based on co-watch relationships. In general, any two co-watched videos will be connected. In this manner, an unlabeled video is assigned to a cluster if it is co-watched with an authoritatively labeled video in that cluster seed some minimum number of times” teaches that the videos (i.e. unlabeled content items) can be based on an intersection of co-watch relationships (i.e. attributes from knowledge representation); [figs 2-5] “Audiovisual features”; [col 14 ln 59 – col 18, ln 59] “For each category of the category set 205, appropriate features are then extracted 310 from the media items of each of the combined sets that represent the category, and an initial classifier 241 is trained 315 based on those features.”; “appropriate features” and/or catalog relationship representations (e.g., parents and children) and/or “semantically understandable representation of the category” (e.g., tennis match) and/or “co-watch relationship” based on different measures may read on “one or more attributes derived from the knowledge representation”.).

Regarding claim 6, 
Zhang in view of Contractor teaches the limitations in claim 1 above. 
Zhang further teaches wherein the object of interest comprises a topic, a tweet, a webpage, a website, a document, a collection of documents, a document title, a message, an advertisement, and/or a search query (Zhang col. 3 lines 3-8 “the classifier training system is not limited to learning unified classifiers for digital videos, specifically, but rather can learn unified classifiers for any media object for which meaningful features can be extracted, including images, presentations, text documents, audio files, and the like” teaches documents can be the object of interest).

Regarding claim 9, 
Zhang in view of Contractor teaches the limitations in claim 1 above. 
Zhang further teaches 
wherein the at least one feature of the labeled content item comprise at least one of: 
a total number of concepts intersecting between the knowledge representation and the at least one unlabeled content item, 
a number of broader concepts intersecting between the knowledge representation and the at least one unlabeled content item, 
a number of narrower concepts intersecting between the knowledge representation and the at least one unlabeled content item, and/or 
a sum of weights of concepts intersecting between the knowledge representation and the at least one unlabeled content item (Zhang Col. 9 lines 41-16 “After pruning, each of .

Regarding claim 10, 
Zhang in view of Contractor teaches the limitations in claim 1 above. 
Zhang further teaches wherein the knowledge representation is user-specific (Zhang col. 6 lines 29-31 “co-watched videos are videos played directly before or after one another by the same user” teaches that the knowledge representation can be built specific to a certain user).

Regarding claim 11, 
Zhang in view of Contractor teaches the limitations in claim 1 above. 
Zhang further teaches wherein the knowledge representation is group-specific (Zhang col. 8 lines 37-41 “the co-watch relationship may be the number (e.g. a count) of times the two videos were co-watched by all users, a subset of users, or one user, or the time between co-watching the two videos” teaches that the knowledge representation can be built specific to multiple users (i.e. group)).

Regarding claim 14, 
Zhang in view of Contractor teaches the limitations in claim 1 above. 
Zhang further teaches wherein training the machine-learning classifier comprises training at least two machine-learning classifiers, wherein a first classifier of the at least two machine- learning classifiers is trained using a first feature of the labeled content item based on the one or more attributes derived from the knowledge representation, and wherein a second classifier of the at least two machine-learning classifiers is trained using a second feature of the labeled content items based on the one or more attributes derived from the knowledge representation, wherein the first and second features are based on at least one different attribute (see also [col 6 ln 53 – col 9 ln 51] as cited in claim 1; [figs 2-5] “text features” and “Audiovisual features”; [col 14 ln 59 – col 18, ln 59] “For each category of the category set 205, appropriate features are then extracted 310 from the media items of each of the combined sets that represent the category, and an initial classifier 241 is trained 315 based on those features.”; “appropriate features” and/or catalog relationship representations (e.g., parents and children) and/or “semantically understandable representation of the category” (e.g., tennis match) and/or “co-watch relationship” based on different measures may read on “one or more attributes derived from the knowledge representation”.).

Regarding claim 15, 
Zhang in view of Contractor teaches the limitations in claim 14 above. 
Zhang further teaches wherein the classified category for the at least one unlabeled content item is determined using the at least two machine-learning classifiers (Zhang col. 11 lines 52-55 “In this manner, the initial classifiers 241 represent preliminary classifiers that are used to produce the final, more effective unified classifiers” teaches that classifiers are used to produce the unified classifier which is used to classify arbitrary videos (i.e. unlabeled content item)).

Regarding claim 17, 
Zhang in view of Contractor teaches the limitations in claim 1 above. 
Zhang further teaches wherein the training data is generated based on scores for one or more unlabeled content items, wherein the score for a respective unlabeled content item is based on the one or more attributes derived from the knowledge representation and contents of the respective content item (Zhang col. 9 lines 24-26 “In one embodiment, the pruning sequence determines, for each video node, a cluster score, and removes the video if it is outside a threshold” teaches that a score is evaluated for clusters, including unlabeled videos, and that the clustering and pruning is used to generate supplemental training data. Note that Zhang also teaches “one or more attributes derived from the knowledge representation” as shown in claim 1.).

Regarding claim 18, 
Claim 18 is a system claim corresponding to the method claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that Zhang teaches a processor (col. 20 lines 35-42).

Regarding claim 20, 
applicant is directed to the citation for claim 3.

Regarding claim 21, 
applicant is directed to the citation for claim 4.

Regarding claim 22, 
applicant is directed to the citation for claim 5.

Regarding claim 23, 
applicant is directed to the citation for claim 6.

Regarding claim 26, 
applicant is directed to the citation for claim 9.

Regarding claim 27, 
applicant is directed to the citation for claim 10.

Regarding claim 28, 
applicant is directed to the citation for claim 11.

Regarding claim 31, 
applicant is directed to the citation for claim 14.

Regarding claim 32, 
applicant is directed to the citation for claim 15.

Regarding claim 34, 
applicant is directed to the citation for claim 17.

Regarding claim 35, 
Claim 35 is a computer readable storage medium claim corresponding to the method claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that Zhang teaches a computer readable medium (col. 20 lines 35-42).

Regarding claim 37, 
applicant is directed to the citation for claim 3.

Regarding claim 38, 


Regarding claim 39,
applicant is directed to the citation for claim 5.

Regarding claim 40, 
applicant is directed to the citation for claim 6.

Regarding claim 43, 
applicant is directed to the citation for claim 9.

Regarding claim 44,
applicant is directed to the citation for claim 10.

Regarding claim 45, 
applicant is directed to the citation for claim 11.

Regarding claim 48, 
applicant is directed to the citation for claim 14.

Regarding claim 49,
 applicant is directed to the citation for claim 15.

Regarding claim 51, 
applicant is directed to the citation for claim 17.


Claims 7-8, 16, 24-25, 33, 41-42, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 8954358 B1) in view of Contractor et al. (US 20170193393 A1) in view of Singh et al. (US 20170185667 A1).

Regarding claim 7, 
Zhang in view of Contractor teaches the limitations in claim 1 above. 
Zhang further teaches 
receiving … data, the … data comprising a second set of one or more labeled content items (Zhang col. 2 line 61- col 3 line 8 “The training set comprises a first subset of videos, each of which has been previously authoritatively labeled (e.g., by a human expert) as representing one or more of the categories. … The initial classifiers are trained from combinations of the first subset of videos with the other subsets of media items, such as labeled web documents or audio items” teaches data that have been labeled into categories.);

classifying, with the machine-learning classifier, the … data into the one or more categories using at least one feature of the second set of one or more labeled content items based on the one or more attributes derived from the knowledge representation (Zhang col. 2 line 65 – col. 3 line 1 “Once the classifier parameters have been learned as part of the training of the unified classifiers, the unified classifiers can then be applied to an arbitrary video, each unified classifier producing as its output a score for each of the categories” teaches the classifier can be applied to an arbitrary media item.; [figs 2-4] “text features” and “Audiovisual features”; [col 14 ln 59 – col 18, ln 59] “For each category of the category set 205, appropriate features are then extracted 310 from the media items of each of the combined sets that represent the category, and an initial classifier 241 is trained 315 based on those features.”; “appropriate features” and/or catalog relationship representations (e.g., parents and children) and/or “semantically understandable representation of the category” (e.g., tennis match) and/or “co-watch relationship” based on different measures may read on “one or more attributes derived from the knowledge representation”, and the one or more attributes do not include the label.).

However, Zhang and Contractor do not teach
receiving validation data, the validation data comprising a second set of one or more labeled content items;
classifying, with the machine-learning classifier, the validation data into the one or more categories using at least one feature of the second set of one or more labeled content items based on the one or more attributes derived from the knowledge representation.

Singh teaches 
receiving validation data, the validation data comprising a second set of one or more labeled content items (Singh Paragraph [0015] “Clean dataset 116a can include a training dataset 120a, a test dataset 122a” teaches a test data set (i.e. validation data) and Paragraph [0017] teaches this data can have a trusted label); 

classifying, with the machine-learning classifier, the validation data into the one or more categories using at least one feature of the second set of one or more labeled content items based on the one or more attributes derived from the knowledge representation (Singh Paragraph [0025] “The precision of the new classifier can be determined using the test dataset for each classification” teaches the classifiers can be tested for precision on the test data set meaning the data is classified and measured for accuracy).



Regarding claim 8, 
Zhang, Contractor, and Singh teaches the limitations in claim 7 above. 
Singh further teaches comparing the classified category for each of the second set of one or more labeled content items to one or more labels for each of the second set of one or more labeled content items; determining a number of correct classifications and a number of incorrect classifications made by the machine-learning classifier (Singh Paragraph [0024] “Using the test dataset, communication system 100 can determine a precision of the current ensemble for each classification and store the precision it in a vector” and Paragraph [0021] “Each algorithm can be assigned a weight (e.g., precision 134a) depending on its accuracy (i.e., higher the accuracy, more the weight)” teaches that the classifiers are measured for precision or accuracy percentage which is a comparison of correct classifications to incorrect classifications); and 

re-training the machine-learning classifier based on the number of correct classifications and the number of incorrect classifications (Singh Paragraph [0025] “If the precision of the updated ensemble is worse than that of the old ensemble for any classification (e.g., by more than 1%,) then the ensemble can be classified as ready and validated. If not, then a weight can be assigned to the new classifier in accordance with its overall precision” teaches that the classifier can be re weighted (i.e. retrained) based on the precision).

Regarding claim 16, 
Zhang in view of Contractor teaches the limitations in claim 15 above. 
Zhang and Contractor fails to teach 
associating a weight with each of the at least two machine-learning classifiers based on the respective number of correct classifications and incorrect classifications by each of the at least two machine-learning classifiers.

Singh teaches 
associating a weight with each of the at least two machine-learning classifiers based on the respective number of correct classifications and incorrect classifications by each of the at least two machine-learning classifiers (Singh Paragraph [0021] “Each algorithm can be assigned a weight (e.g., precision 134a) depending on its accuracy (i.e., higher the accuracy, more the weight), and the weights can be updated iteratively using an exponentially weighted forecaster” teaches that the algorithms (i.e. classifiers) can be assigned a weight based on precision).

Zhang, Contractor, and Singh are analogous in the art of building machine learning classifiers for classifying unlabeled data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang and Contractor in view of Singh in order to assign the classifiers weights. Singh Paragraph [0021] teaches that the higher the classifier precision the higher the weight is assigned so better classifiers can be favored.

Regarding claim 24, 
applicant is directed to the citation for claim 7.

Regarding claim 25, 
applicant is directed to the citation for claim 8.

Regarding claim 33, 
applicant is directed to the citation for claim 16.

Regarding claim 41, 
applicant is directed to the citation for claim 7.

Regarding claim 42, 
applicant is directed to the citation for claim 8.

Regarding claim 50, 
applicant is directed to the citation for claim 16.

Claims 12, 29, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 8954358 B1) in view of Contractor et al. (US 20170193393 A1) in view of Singh et al. (US 20170185667 A1) further in view of Ronen et al. (US 20150073931 A1).

Regarding claim 12, 
Zhang in view of Contractor teaches the limitations in claim 1 above. 
Zhang and Contractor fails to teach wherein the label comprises one of "recommend" and "do not recommend" 
Ronen teaches wherein the label comprises one of "recommend" and "do not recommend" (Ronen Paragraph [0004] “method for determining which features among a group .
Zhang and Ronen are analogous in the art of building machine learning classifying content items into a label or category. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang in view of Ronen in order to assign labels or recommending items to a user. Ronen Paragraph [0002] teaches that recommending items to user is common in the marketplace.

Regarding claim 29, 
applicant is directed to the citation for claim 12.

Regarding claim 46, 
applicant is directed to the citation for claim 12.

Claims 13, 30, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 8954358 B1) in view of Contractor et al. (US 20170193393 A1) in view of Singh et al. (US 20170185667 A1) further in view of Rommohan et al. (US 9818066 B1).

Regarding claim 13, 
Zhang in view of Contractor teaches the limitations in claim 1 above. 
Zhang and Contractor fails to teach wherein the label comprises one of "duplicate" and "not duplicate".
Rammohan teaches wherein the label comprises one of "duplicate" and "not duplicate" (Rammohan col. 2 lines 15-18 “classifiers (which might also be referred to as .
Zhang and Rammohan are analogous in the art of building machine learning classifying content items into a label or category. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang in view of Rammohan in order to assign labels recognizing a duplicated document. Rammohan col. 2 lines 7-20 teaches various reasons for wanting to detect duplicated documents.

Regarding claim 30, 
applicant is directed to the citation for claim 8.

Regarding claim 47, 
applicant is directed to the citation for claim 16.

Response to Arguments
Applicant's arguments filed on 10/28/2020 have been fully considered but they are not persuasive.
Applicant asserts 
“Each of the independent claims has been amended to recite that the training data comprises content items having a label that classifies each content item into one or more categories, and that the label is different from the concepts in the synthesized knowledge representation. For example, the label might be "relevant" or "not relevant", whereas concepts in the knowledge representation might include, for example, "organ", "brain", "skin" or the like. 
excluding said label. 
Therefore, the machine-learning classifier uses attributes from the knowledge representation (which does not include the label) to find correlations between those attributes and features of the labelled content item. This can then be applied to unlabeled content items to predict the label correctly. 
Contrastingly, the knowledge representation in Zhang consists of only the labels. For example, the Office Action equates the "category set 205" of Zhang with a synthesized knowledge representation based on an object of interest. However, each node in the category set or category graph is a category. 
Moreover, the analysis in the Office Action equates the claimed "receiving training data comprising a first set of one or more labeled content items having a label that classifies each content items into one or more categories" with a training set in Zhang which has been previously authoritatively labeled as representing one or more of the same categories in the category graph, and the machine learning classifier is trained based on the categories in the category graph.
Contrastingly, the independent claims in the present application recite that the labels for the training data are different from the concepts in the synthesized knowledge representation. This is not disclosed by Zhang, which teaches training a machine learning classifier based on a category graph containing categories, rather than based on the attributes of the content item and features derived from the knowledge representation other than the label. 
For at least the above-noted reasons, the Applicant submits that amended independent claims 1, 18 and 35 are patentable over Zhang. 
(Remarks, pg 12)

Examiner’s response:
The examiner respectfully disagrees. 

Zhang and Contractor, in combination, still teach the recited limitations below since the labels are different from the concepts in the knowledge representation, and since the attributes from the knowledge representation do not include labels, as follows:

receiving training data, the training data comprising a first set of one or more labeled content items having a label that classifies each content item into one or more categories, said label being different from the at least one concept in the synthesized knowledge representation (Zhang col. 2 lines 15-19 “The training set comprises a first subset of videos, each of which has been previously authoritatively labeled (e.g., by a human expert) as representing one or more of the categories” teaches training data that have been labeled into categories.; see also [col 6 ln 53 – col 9 ln 51] as cited above; catalog relationship representations (e.g., parents and children) and/or “semantically understandable representation of the category” (e.g., tennis match) and/or “co-watch relationship” based on different measures may read on “at least one concept”, and the labels for representing categories in the category graph (i.e. knowledge representation) are different from the “at least one concept.” Note that Contractor teaches “synthesized knowledge representation”.);

training the machine-learning classifier with at least one feature of the labeled content item based on one or more attributes derived from the knowledge representation, said one or more attributes excluding said label ([col 5 ln 65 – col 14 ln 58] as cited above; [figs 2-5] “text features” and “Audiovisual features”; [col 14 ln 59 – col 18, ln 59] “For each category of the category set 205, appropriate features are then extracted 310 from the media items of each of the combined sets that represent the category, and an initial classifier 241 is trained 315 based on those features.”; Zhang Col. 7 lines 34-36 “The content items, along with their labels, are then used to train classifiers for the various categories with which the content items are associated” teaches classifiers are trained based on the labeled content items and appropriate features (i.e. attributes from knowledge representation); “appropriate features” and/or catalog relationship representations (e.g., parents and children) and/or “semantically understandable representation of the category” (e.g., tennis match) and/or “co-watch relationship” based on different measures may read on “one or more attributes derived from the knowledge representation”, and the one or more attributes do not include the label.).

For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2123                                                                                                                                                                                                        




/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126